Citation Nr: 0827504	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from December 1959 to June 
1965.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa that, in part, denied the 
appellant's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability.  

In December 2007, a videoconference hearing was held between 
the Des Moines RO and the Board in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  The transcript from that hearing has been associated 
with the claims file.


FINDINGS OF FACT

1.  The appellant has two service-connected disabilities: 
bilateral hearing loss evaluated as 80 percent disabling and 
tinnitus evaluated as 10 percent disabling; the combined 
rating is 80 percent.

2.  As self-reported on the June 2002 VA Form 21-8940, the 
appellant has four years of high school education and 
experience as a postmaster (a supervisory position); he has 
also worked delivering anhydrous tanks to farmers.

3.  The appellant's service-connected hearing loss and 
tinnitus do not prevent substantially gainful employment.


CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability (TDIU) due to service-connected disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.1-4.16, 4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate the TDIU claim by correspondence dated in August 
2005.  This document informed the recipient of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
The letter also asked the appellant to submit evidence he had 
in his possession to support the claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
While the RO did provide such notice to the appellant in the 
October 2006 Statement of the Case, and in a November 2007 
letter, because the TDIU claim is being denied, the question 
of an appropriately assigned evaluation and the effective 
date for a grant are not relevant.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the August 2005 VA letter in which he was 
told that medical evidence or other evidence of an inability 
to get or follow substantial gainful employment due to 
service-connected disability was needed.  He was also 
provided with the requirements for a showing of TDIU.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The appellant was provided with such general notice of the 
regulations pertaining to TDIU in the October 2006 Statement 
of the Case (SOC).  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the October 2006 
SOC and in correspondence dated in November 2007.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  22 Vet. App. 37 (2008).  This information was 
conveyed to the appellant in the SOC and the November 2007 VA 
letter.

While the appellant was not provided with a list of the 
medical findings required for TDIU in the August 2005 RO 
letter, such information was provided in the October 2006 
SOC.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that an SOC or a 
Supplemental Statement of the Case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, readjudication was provided in the 
December 2006 SSOC.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the TDIU claim after the 
initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish his TDIU 
claim from the various notice letters sent to him by the RO.  
The appellant was informed of the evidence and information 
needed to establish entitlement to TDIU.  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of an 
inability to work due to service-connected disability and 
actual knowledge that he should provide such evidence.  For 
example, during the December 2007 videoconference hearing, 
testimony as to the effect of the appellant's service-
connected disability on his everyday life was provided by the 
appellant.  In addition, the appellant procured a written 
statement from his former employer that described the effect 
of his hearing loss in the workplace.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for the appellant's TDIU 
claim.

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted: (1) based on the communications sent 
to him over the course of this appeal and his responses, he 
clearly has actual knowledge of the evidence he is required 
to submit and of the evidence needed to substantiate his 
claim; and (2) based on his contentions, he is reasonably 
expected to understand from the notices what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007).

The correspondence provided to the appellant included the 
criteria for establishing TDIU.  The appellant was notified 
as to what the evidence had to show to support that claim.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish entitlement to the benefits the appellant seeks.  
In addition, the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and he has been given ample time to respond.  The 
hearing testimony and lay statements submitted in support of 
his claim by the appellant reflect cognizance of the 
requirements for entitlement to TDIU benefits.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as any timing error 
did not affect the essential fairness of the adjudication.  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R.  
§ 3.159.  The RO obtained and/or reviewed VA medical 
treatment records; the RO also solicited and obtained 
information from the Unites States Postal Service (USPS) as 
to the nature of the appellant's retirement.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and she was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was afforded VA 
medical examinations.  The appellant was also afforded the 
opportunity to provide testimony at a Board hearing.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the evidence 
needed to establish entitlement to TDIU benefits, plus notice 
of the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that he is unable to work due to his 
service-connected hearing loss disability.  The appellant 
testified at his November 2007 videoconference hearing at the 
RO that he had had to take an early retirement from the 
United States Postal Service (USPS) because his hearing loss, 
in essence, made him unable to perform his job duties.  The 
appellant stated that he had great difficulty communicating 
with postal customers over the telephone.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant argues that he is unable to work due to his 
service-connected hearing loss disability, and that the 
evidence supports claim for TDIU.  He contends that he is 
unable to work because his hearing loss disability has 
severely compromised his ability to communicate with others 
over the telephone and in person.  

Review of the appellant's VA outpatient treatment records 
reveals no instance between September 2001 and March 2006 
when the appellant's hearing loss or tinnitus caused any 
communication problem while he was seeking treatment.  An 
October 2001 Audiology clinic note states that the 
appellant's speech and language skills were adequate for the 
activities of daily living.  He had no barriers to learning; 
he was found to be able to learn with no communication or 
sensory barrier.  The appellant was also able to verbalize 
understanding of the information that had been presented to 
him.  VA nursing notes dated in March 2004, and September 
2004, contain no mention of any communication problems or any 
changes in learning barriers.  The appellant underwent an 
Audiology clinic re-evaluation in September 2004; no 
significant decrease in his hearing sensitivity was noted in 
comparison with his October 2001 results.  The appellant's 
speech and language skills were again assessed as adequate 
for the activities of daily living.  In December 2004, the 
appellant was seen for an Audiology consultation; there was 
no mention of any inability to communicate.  VA physician, 
nursing and emergency room notes dated in March 2006 contain 
no mention of any problems in communication with the 
appellant and the hearing loss is not noted to cause any 
problems in the treatment of the appellant.  

The evidence of record contains a VA Form 21-4192 filled out 
by the USPS and dated in January 2006.  The appellant was 
described as having worked for the USPS for almost 29 years 
and two months; he took regular retirement in January 1998. 

The evidence of record also contains a written statement 
received in November 2006 from the plant manager at the last 
place the appellant worked.  The plant manager stated that 
the appellant was no longer considered employable by the 
company's guidelines because of "his lack of mobility and 
inability to hear everything going on around him." 
 
The appellant underwent an examination by a VA audiologist in 
March 2006; the appellant reported that without VA issued 
hearing aids, he struggled to hear and understand in almost 
all situations.  Audiometric testing demonstrated moderately 
severe to profound hearing loss in each ear, as well as poor 
speech recognition in each ear.  It was noted that the 
appellant would struggle to hear and understand on the 
telephone.  The audiologist concluded that the appellant's 
service-connected hearing loss and tinnitus disabilities did 
not preclude him from all types of employment.  While the 
appellant would be precluded from working in a setting where 
he cannot wear his hearing aids, in situations where 
background noise is excessive and where the ability to hear 
and/or discriminate where a sound is coming from is vital to 
safety, the examiner stated that the appellant's hearing loss 
and tinnitus would not preclude him from working in quiet 
settings where he is able to wear his hearing aids and 
communicate one-on-one.

The appellant also underwent a VA medical examination in 
March 2006; the examiner reviewed the appellant's claims 
file.  The examiner noted a past medical history of hearing 
loss, tinnitus and degenerative joint disease (DJD) with a 
right total knee replacement.  The examiner stated that the 
appellant spoke clearly and provided appropriate responses.  
The examiner concluded that the appellant would be able to 
gain and sustain gainful employment based on his physical 
health.  The examiner also stated that the appellant's 
hearing loss and tinnitus would not preclude him from 
working.

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The medical evidence of record indicates that the appellant 
has DJD and has undergone a right total knee replacement.  
These conditions are not service-connected, and are in 
addition to his service-connected hearing loss and tinnitus 
disabilities.  A rating of 80 percent is currently in effect 
for the hearing loss disability.  A rating in excess of 80 
percent was denied on both a schedular basis and an 
extraschedular basis in the October 2006 rating decision and 
the appellant did not include that issue in his May 2006 
Notice of Disagreement (NOD).  

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for two disabilities - the hearing loss disability 
which is assigned an 80 percent evaluation and the tinnitus 
disability which is assigned the maximum available rating of 
10 percent. The combined rating is 80 percent.  Thus, the 
afore-mentioned requirements of a single evaluation in excess 
of 40 percent and a combined rating of 70 percent or higher 
have been met.

Nevertheless, the Board must also determine whether the 
appellant is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
hearing loss and tinnitus disabilities.  The evidence of 
record, however, does not show that the appellant is unable 
to secure or follow a substantially gainful occupation due to 
either disability.  There is evidence in the medical records 
that show that the appellant is capable of working based on 
his physical health.  The appellant has presented testimony 
that he is incapable of sustaining communication due to his 
hearing loss.  However, the evidence of record, including 
medical treatment records, the reports of VA examinations and 
his testimony during the December 2007 videoconference 
hearing, indicates that he is very capable of engaging in 
extended verbal interaction despite the severity of his 
hearing loss.

The evidence also shows that there no clinical evidence of 
record that the appellant has any defects in physical or 
mental endowment that prevent the usual amount of success in 
overcoming the handicap of hearing loss disability or the 
effects of combinations of disability.  There is no objective 
evidence of record showing that the appellant retired after 
30 years at the USPS due to his hearing loss disability.  The 
November 2006 plant manager statement lists the appellant's 
lack of mobility as the first reason that the appellant was 
not suitable for employment there and then mentions the 
hearing loss and indicates that the problem was that the 
appellant could not hear "everything" going on around him.  
This would be as opposed to being unable to hear anything 
going on around him.  Furthermore, there is no objective 
evidence of any one-on-one interaction - whether in an 
employment situation, in an emergency room, in a medical 
treatment room, in a medical examination room or in a hearing 
room - in which the appellant was unable to engage in verbal 
communication.

As previously noted, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability" is made.  38 C.F.R. § 3.321(b)(1).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his nonservice-connected DJD or lack of work skills 
or advancing age made him incapable of performing the acts 
required by employment.  See Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  The appellant has not presented, nor has the 
Board found, circumstances that have placed this appellant in 
a different position than other veterans rated 80 percent 
disabled.  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm.  See 
38 C.F.R. §§ 4.1, 4.15; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The appellant's hearing loss and tinnitus 
disabilities have not been, in the Board's determination, so 
severely disabling as to have rendered him or the average 
person similarly situated unable to secure or follow 
substantially gainful employment, nor does the evidence of 
record reflect that these conditions would render him 
individually unable to follow a substantially gainful 
occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disabilities of hearing loss and tinnitus, the Board finds 
that the appellant could perform gainful employment.  
Therefore, the Board finds that he is not entitled to a total 
evaluation under the applicable provisions of 38 C.F.R. Parts 
3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the appellant's service-
connected hearing loss and tinnitus disabilities, and that 
the grant of an extraschedular evaluation at any time for 
either disability - under either 38 C.F.R. § 3.321(b) or 
§ 4.16(b) - is not warranted.

In considering the appellant's entire clinical history, the 
Board is unable to conclude that he is precluded from all 
forms of substantially gainful employment solely because of 
his service-connected hearing loss and tinnitus disabilities.  
Accordingly, the benefit sought on appeal is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and a total 
disability evaluation based on individual unemployability 
claim is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A total disability evaluation based on individual 
unemployability (TDIU) is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


